Title: To Benjamin Franklin from Richard Nairne, 19 August 1779
From: Nairne, Richard
To: Franklin, Benjamin


Sir
Aix. Provence August 19. 1779—
Knowing the intimacy, & friendship subsisting between your Excellency, & my Brother, I presume to solicit your interest in my unhappy situation, nothing but the disstresses of my family, & the cruel advantages, the owners of the Ship I command’d, are taken, can excuse this liberty, & the certainty of being inevitably ruin’d, If I remain here much longer.
If you honour me with assistance, I may get my Parole to England, Mahon, or Gibralter, where I am certain, I can get, persons, of equal rank with myself, & Son exchanged. Your friendship on this head with lay me under such an Obligation, which I shall remember as long as I live, with pleasure, & gratitude.
Any letter your Excellency may favour me with, I shall receive safe, If directed to Messr. Gregoire, at this place. I am your Excellency’s Most Obt. & most Humble Servt.
Richard Nairne
To His Excellency Benjamin Franklin
 
Addressed: A Son Excellence / Monsieur Benjamin Franklin / Ministre Plenipotentiaire des Etats / Unis de L’Amerique, auprez de la Cour / de France / A / Paris
Notation: Nairne Richard August 19. 1779.
